DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because in Fig. 5c, reference character 20 here appears incorrect.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The disclosure is objected to because of the following informalities:
	On p. 15, line 29, it appears “85” should instead read – 84 --.
.
Appropriate correction is required.

Claim Objections
4.	Claims 1, 9, 10, 17 and 19 are objected to because of the following informalities:
	Claim 1, line 7, it appears “comprise” should read – comprises --.
	Claim 1, line 10, it appears “extend” should read – extends --.
	Claim 9, line 2, “the first bristle ends” lacks proper antecedent basis.
	Claim 10, line 2, it appears “bristle” should read – bristles --.
	Claim 17, line , it appears “comprise” should read – comprises --.
	Claim 19, line 1, “Paint brush” should read – The paintbrush --  for consistency purposes (please see preambles of claims 17 and 18).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


      Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-4, 9-11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2002/0092108 (hereinafter Fang).
As for claim 1, Fang discloses in Figs. 1-3, for example, a bristle head cassette “for a paint brush” (not positively recited; also merely involves intended use), comprising a connector or cassette collar 12 and a bundle of bristles comprising a plurality of bristles 13, wherein the bundle of bristles have a first bundle end and a second bundle end (Fig 1), the bristles 13 of the bundle of bristles being arranged aligned at the first bundle end obtaining a substantial flush bundle end surface at the first bundle end of the bundle of bristles (Figs. 1 and 3), the cassette collar 12 comprises; a recess 121 (oval through hole; paragraph [0025]) having a shape that substantially corresponds to a cross sectional shape of the first 
	As for claim 2, wherein the cassette collar 12 is deemed arranged to be mechanically connected to the brush handle (by the structure shown in Fig. 3; also reference Fig. 6 using retainers 70 such as staples, nails, paragraph [0006]).
As for claim 3, wherein the recess 121 is a through going hole (oval through hole; paragraph [0025]).
As for claim 4, the bristle head cassette has a flush cassette end surface (Fig. 3).
As for claim 9, the cassette collar 12 and the plurality of the first bristle ends are joined together by means of an adhesive (Fig. 3; paragraph [0027]).
As for claim 10, further comprising a baffle or insert 60 at least connected to the bundle of bristles 53 (reference Figs. 6 and 7; paragraph [0007]).
As for claim 11, wherein the cassette collar 12 comprises an integrated or attachable baffle or insert 122 (Fig. 4; paragraph [0028]).
	As for claim 13, wherein the cassette collar 12 comprises a baffle 122 defining an “insert fitting” “for holding and/or attaching an insert” (not positively recited) (Fig. 4).

	As for claim 16 (see also claim 1 above), Fang also discloses in Figs. 1-3 and also referencing Fig. 6 a “paint brush” (merely involves intended use as recited back in claim 1 above) kit comprising a bristle head cassette 12 according to any preceding claim 1, a handle 11 and a connector 70 (Fig. 6; the connector can also be recess 111 as shown in Fig. 1), wherein the connector 70 mechanically connects the bristle head cassette and the handle (paragraph [0006]).
	As for claim 17, wherein the connector comprise a recess 111 in the handle 11 (Fig. 1).
	
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of U.S. Patent No. 5,933,908 (hereinafter O’Brien).
	Fang discloses all of the recited subject matter as previously recited above with the exception of wherein the plurality of bristles being made from thermoplastic polymer. The patent to O’Brien teaches a brush (various brushes including a paintbrush as recited in col. 1, lines 6-10) wherein the plurality of .

13.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of U.S. Patent No. 4,697,851 (hereinafter Takahashi).
	Fang discloses all of the recited subject matter as previously recited above with the exception of wherein the cassette collar and the bundle of bristle are fused together by means of a laser and wherein the first collar end and the plurality of the first bristle ends are fused together by means of a laser to form the flush cassette end surface. The features of claims 7 and 8 relate to a method of fusing monofilament bristles with laser that are well-known in the art of brush manufacturing. The patent to Takahashi describes a method for manufacturing a final fiber bundle 5 for use in brushes having a fusion bonded layer 5a by a laser 4 (Figs. 2-4; col. 3, lines 41-68). It would have been obvious to one of ordinary skill in the art to have modified Fang such that the cassette collar and the bundle of bristle are fused together by means of a laser and wherein the first collar end and the plurality of the first bristle ends are fused together by means of a laser to form the flush cassette end surface as suggested by Takahashi as an alternative attachment means for the bundle of bristles to the device. Note also, methods of making are not germane to patentability in apparatus claims. 

14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of U.S. Patent Application Publication US 2017/0215571 (hereinafter Hesse et al.).
	Fang discloses all of the recited subject matter as previously recited above with the exception of wherein the insert is attached to the cassette collar by transverse ribs. Hesse et al. teaches in Figs. 3-5C, .

15.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of U.S. Patent No. 6,295,685 (hereinafter Douglas).
	Fang discloses all of the recited subject matter as previously recited above with the exception of wherein the connector is a snap-fit connection integrated in the handle. The patent to Douglas discloses in Figs. 3 and 10-13, for example, a brush having a connector arrangement being a snap-fit connection integrated in a handle 2, 4 (ridges 20, 22 are deemed to snap-fit into recesses integrated in the handle 2, 4). It would have been obvious to one of ordinary skill in the art to have modified Fang such that the connector is a snap-fit connection integrated in the handle as suggested by Douglas for ease of disconnection for replacement purposes.

Allowable Subject Matter
16.	Claims 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Hobbs and Waghorn are pertinent to brushes with ferrules having flushed bristle end arrangements.




18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723